Citation Nr: 1103380	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to open a 
claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran requested a personal hearing before the travel Board 
in May 2009.  In June 2009, however, he withdrew that request in 
writing.  Therefore, the Board will proceed with the appeal.  See 
38 C.F.R. § 20.704 (2010). 

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A February 2007 rating decision denied service connection for 
a low back disability based on lack of new and material evidence.  
The Veteran did not initiate a timely appeal.

2.  The additional evidence received since that February 2007 
decision is not cumulative or redundant of evidence previously 
considered, relates to an unestablished fact necessary to 
substantiate the Veteran's low back disability claim, and raises 
a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that declined to reopen the 
Veteran's claim for service connection for a low back disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim 
for service connection for a low back disability.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board has decided to reopen and remand the Veteran's low 
back claim, no further notice is required with respect to this 
issue and any failure on the part of VA to notify or develop the 
claim cannot be considered prejudicial to the Veteran.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  
The Board will therefore proceed to a review of the claim on the 
merits.

An August 1973 rating decision denied service connection for a 
low back disability.  The Veteran did not file a timely appeal of 
that decision.  Thereafter, rating decisions of May 1993 and 
February 2007 found that new and material evidence had not been 
submitted and declined to reopen the Veteran's previously denied 
low back claim.  These decisions were also not timely appealed.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the February 2007 decision, which declined to reopen the 
Veteran's claim for a low back disability, became final because 
the Veteran did not file a timely appeal. 

A claim of entitlement to service connection may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed an application to reopen 
his low back claim in July 2008.  Under the applicable 
provisions, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).
The evidence before the RO at the time of the initial August 1973 
rating decision included service treatment records showing a 
complaint of low back pain following lifting in October 1971.  
The Veteran's back muscle was noted to be slightly tender and 
chronic lumbar strain was diagnosed.  At separation in May 1972, 
the Veteran reported a history of recurrent back pain, and the 
May 1972 separation examination report notes treatment for a 
lumbar strain in October 1971.  However, clinical evaluation of 
the Veteran's back at that time was normal and the examiner noted 
"NCNS," indicating that there were no complaints and no 
sequelae.  

Additional evidence at the time of the August 1973 rating 
decision included an August 1973 VA examination which found no 
evidence of a current low back disability.  Based on the evidence 
then of record, the RO denied the Veteran's claim, finding no 
evidence of residuals of a back disability.

In support of a March 1993 application to reopen his low back 
claim, the Veteran submitted VA medical records dated in March 
1993 and April 1993 showing treatment for a low back disability.  
Specifically, a March 1993 VA treatment record notes a report of 
constant low back pain for years, a prior back injury, and a 
diagnosis of chronic low back pain.  In April 1993, the Veteran 
reported a 20+ year history of low back pain and X-ray evidence 
showed spondylosis at the L5-S1 level.  Based on this evidence, a 
May 1993 rating decision declined to reopen the Veteran's claim, 
finding that the evidence was too remote from service to 
establish that a chronic back condition existed during service.

In September 2006, the Veteran again attempted to reopen his 
claim for service connection for a low back disability.  In 
support of his claim, he submitted a December 1996 VA medical 
record showing X-ray evidence of osteoarthritis and an October 
2006 VA treatment record noting a past medical history to include 
osteoarthritis, claimed by the Veteran to be secondary to a 
lumbar strain.  Additionally, a December 2006 statement from the 
Veteran indicates that the Veteran's treating orthopedist 
informed him that he had severe arthritic changes that the 
physician felt were due to the Veteran's claimed injury.

While acknowledging that the Veteran had submitted new evidence, 
the RO determined that the evidence was not material to his claim 
as it failed to show a diagnosis of a back condition that was 
first manifested during his military service.  Consequently, in a 
February 2007 decision, the RO declined to reopen the Veteran's 
previously denied low back claim.

In support of his current application to reopen his claim, the 
Veteran has submitted medical and lay evidence indicating that he 
injured his low back in service and continued to experience low 
back symptoms since that time.  Specifically, a March 2008 VA 
treatment record showing treatment for chronic low back pain 
notes the Veteran's statement that his low back pain "has been 
ongoing since military."  Additionally, in written statements 
dated in September 2008 and received in May 2009 (VA Form 9), the 
Veteran reported a reduced capacity for lifting and constant pain 
since his back injury in service.

The Board finds the Veteran's previously unconsidered lay 
statements regarding continuity of low back symptomatology since 
service constitute new and material evidence.  That newly 
submitted lay evidence, when presumed credible for the purpose of 
determining whether to reopen the claim, tends to corroborate the 
Veteran's contention that his current low back disability is 
related to his documented in-service low back injury.  Moreover, 
that new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating that claim.  
38 C.F.R. § 3.303 (2010).  Specifically, that new evidence 
suggests a nexus between an in-service low back injury and the 
Veteran's current low back disability based on continuity of 
symptomatology.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 
2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. 
Nicholson 20 Vet. App. 307 (2006).  Furthermore, that new 
evidence is presumed credible for the purpose of determining 
whether it is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disability, even where it may not convince 
the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Here, the new evidence submitted in support of the 
Veteran's claim for service connection relates to previously 
unestablished facts: competent evidence tending to show that his 
current low back disability is related to his active service.  
Therefore, the Board finds that new evidence, when presumed 
credible for the purpose of determining whether it is material, 
is material.  Accordingly, the Veteran's claim for service 
connection for a low back disability is reopened.  To that extent 
only, the appeal is allowed.


ORDER

New and material evidence having been submitted, a claim for 
service connection for a low back disability is reopened.  To 
that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, it is 
constrained by the fact that proper adjudication requires 
additional development with respect to the Veteran's newly 
reopened claim for service connection for a low back disability.

The Veteran contends that his current low back disability, 
diagnosed as osteoarthritis and degenerative joint disease, is 
related to heavy lifting required by his military occupational 
specialty of material facilities specialist and a low back injury 
sustained in service, and that service connection is therefore 
warranted.

The service treatment records show treatment for back pain in 
service, and the Veteran complained of a history of recurrent 
back pain upon separation in May 1972.  He reported low back 
symptoms shortly after service, as is reflected in the August 
1973 VA examination report.  VA treatment records dated in March 
1993 also show complaints of long-standing back pain and he was 
diagnosed with osteoarthritis as early as 1994.  He has also 
provided competent lay statements evidencing a continuity of low 
back symptomatology since service.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); Barr v. Nicholson, 21. Vet. App. 
303 (2007).  Further, he reports that a treating orthopedist 
indicated severe arthritis changes that the doctor believed were 
due to his in-service injury.  Though there is no medical 
evidence of record reflecting this report, the Board recognizes 
that the Veteran is competent to report what his orthopedic 
treating provider told him regarding his low back disability.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Additionally, the Veteran's separation form lists his MOS as 
material facilities specialist.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 
C.F.R. § 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

To date, no VA medical provider has rendered an etiological 
opinion with respect to the Veteran's currently diagnosed low 
back disability.  Although the Veteran was afforded a VA 
examination in August 1973, the Veteran was not found to have a 
back disability at that time.  Since the August 1973 VA 
examination, the Veteran has submitted medical evidence of a 
current condition.  Accordingly, the Board finds that the 
Veteran's statements evidencing a continuity of low back 
symptomatology since service, in tandem with his medical records 
showing in-service complaints of low back pain, constitutes 
sufficient evidence to trigger the need for a VA etiological 
examination and opinion, which includes a comprehensive review of 
the claims folder.  38 U.S.C.A. §§ 3.159(c)(4), 4.1; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Additionally, it appears that there are outstanding VA medical 
records.  In several written statements, the Veteran has 
indicated VA treatment for a low back disability since leaving 
the service.  However, there are limited VA treatment records of 
record, and it is unclear whether those were submitted by the 
Veteran or obtained by the RO.  As it appears that there may be 
VA medical records containing information pertinent to the 
Veteran's claim, the Board finds that efforts to obtain those 
records should be made on remand.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in St. Louis, Missouri, 
dated from May 1972 to the present, and 
particularly those dated since August 
2008.

2.	After obtaining the above records, afford 
the Veteran an appropriate VA examination 
to determine whether it is at least as 
likely as not that he has a low back 
disability that is related to or had its 
onset during service.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
diagnose all low back disabilities found 
to be present, and opine whether it is at 
least as likely as not that any low back 
disability found to be present had its 
onset in, or is related to service, and in 
particular, to the documented in-service 
complaints and treatment for low back 
problems, his report of having recurrent 
back problems at separation, the fact that 
he filed a claim of service connection for 
back disability shortly after separation, 
and his competent report of a history of 
back problems since service.  In doing so, 
the examiner must acknowledge and discuss 
the Veteran's competent report of a 
continuity of symptomatology since 
service.  The rationale for any opinion 
expressed should be set forth in a legible 
report.

3.	Then, readjudicate the claim on appeal.  If 
the decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


